PER CURIAM.
This is a proceeding for the enforcement of the payment of delinquent taxes for the year 1915, in Hennepin county. It is alleged in the answer that the property was assessed and taxed upon a valuation far in excess of its true value in money. A trial of the issue resulted in a finding 'by the trial court that the claim of appellant was well taken. The property was assessed and taxed upon a valuation of $42,040. The court found the true value, on May 1, 1918, to be $29,000 and ordered judgment accordingly. The proceeding comes to this court by an appeal denying defendant’s motion for a new trial.
The sole question presented is whether the evidence as to the value of the property sufficiently supports the findings and judgment. The evidence is conflicting as to the value of the property. The method of arriving at the value of property for the purpose of taxation is prescribed by G. S. 1913, § 1987. This method was followed in the instant case. We have considered the evidence with care and are of the opinion that the result arrived at by the trial court should not be disturbed.
Affirmed.